DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/05/2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 & 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 cites “the operational amplifier is an output buffer of a source driver” it is not clear which an output buffer of a source driver is the applicant intended since claim 1 which recites the same limitations. 
Claim 15 is indefinite because it depends on claim 14.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toyotaka  (US 20140347129 A1, of record) in view of Fig. 2 of the applicant admitted prior art (hereinafter, AAPA).
As per claim 1:
Toyotaka teaches in Fig. 3:
 an operational amplifier, comprising a switch 105 (i.e. a first switch) being between positive terminal and negative terminal of an amplifier 111 and  a switch 101a (i.e. a second switch), coupled between a first input terminal (see Vin terminal) of the operational 15amplifier.
Toyotaka does not teaches in Fig. 3:
 the operational amplifier, comprising a plurality of differential input pairs; and wherein a first differential input pair of the plurality of differential input pairs comprises: 
a first input transistor, having a gate terminal coupled to an output terminal of the operational amplifier; and a second input transistor, having a gate terminal; a first switch, coupled between the gate terminal of the first input transistor and the gate terminal of the second input transistor, configured to control the gate terminal of the first input transistor and the gate terminal of the second input transistor to be connected to each other or not; and a second switch, coupled between a first input terminal of the operational amplifier and the gate terminal of the second input transistor.
However, AAPA (Fig. 2) teaches an operational amplifier (200) comprising a plurality differential amplifier wherein each differential amplifier includes a pair of input transistors (transistors Vin1+, Vin1-, Vin2+, Vin2-, etc. as shown in Fig. 2) and a bias transistor (unable) and wherein the plurality differential amplifier would provide the benefits of improving gain and performance.
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to modify the operation amplifier of Toyotaka in Fig. 3 by replace the broad differential amplifier of Toyotaka with the teaching the plurality differential amplifier in Fig. 2 of AAPA for the benefits of improving gain, performance and stability. 
As a consequence of the combination, the combination teaches 
the operational amplifier for being used as an output buffer of a source driver of a display panel (see paragraph  [0003] of AAPA, background section), comprising: 
a plurality of differential input pairs (multiple differential stage as shown in Fig. 2 of AAPA), for receiving at least two input data voltages for generating an output data voltage output to the display panel, wherein a 10first differential input pair of the plurality of differential input pairs comprises: a first input transistor (Vin1-), having a gate terminal coupled to an output terminal of the operational amplifier (e.g. output terminal of Toyotaka in Fig. 3) ; and a second input transistor (Vin1+), having a gate terminal; 15a first switch (e.g. switch 105  in Fig. 3 of Toyotaka), coupled between the gate terminal of the first input transistor and the gate terminal of the second input transistor, configured to control the gate terminal of the first input transistor and the gate terminal of the second input transistor to be connected to each other or not; and a second switch (e.g. switch 101a in Fig. 3 of Toyotaka, coupled between a first input terminal  (e.g. Vin terminal in Fig. 3 of Toyotaka) the operational 20amplifier and the gate terminal of the second input transistor.
As per claim 2:
The combination (Toyotaka and Fig. 2 of AAPA)  teaches the first switch (switch 105 can be turn on/off) is turned off and the second switch(switch 101b can be turn on/off) is turned on in a first driving mode, and the first switch (105) is turned on and the second switch (101b) is turned off in a second driving mode.
As per claim 3:
The combination teaches the gate terminal of the second input transistor (Fig. 2, transistor Vin1+) is coupled to the first input terminal of the operational amplifier in the first driving mode and the gate terminal of the second input transistor (Fig. 2, transistor Vin1-)  is coupled to the gate terminal of the first input transistor in the second driving mode.
As per claim 4:
The combination teaches the first switch (Fig. 3, switch 105) and the second switch (Fig. 3, switch 101b) wherein the first and second switches can be configured to operate in the second driving mode during at least one of a rising time and a falling time in a display line period.
As per claim 5:
The combination teaches the first differential input pair further comprises: a third input transistor (Fig. 2, transistor Vin2-), having a gate terminal coupled to the output terminal of the operational amplifier; and a fourth input transistor (Fig. 2, transistor Vin2+), having a gate terminal coupled to the first input terminal of the operational amplifier.
As per claims 6 & 7:
The combination teaches the plurality of differential input pairs further comprise a second differential input pair, the second differential input pair comprising: a fifth input transistor (Fig. 2 of AAPA, Vin2-), having a gate terminal coupled to the output terminal of the operational amplifier; and a sixth input transistor (Fig. 2 of AAPA, Vin2+) except for having a gate terminal coupled to a second input terminal of the operational amplifier.
However, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention was made to modify the operational amplifier of the combination by adding  two or more similarly switch 101a as Toyotaka taught in Fig. 3 of Toyotaka and being connected to a second input terminal of the operational amplifier since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. Claim 7 is rejected in the same manner as discussed above in claim 6.
As per claim 8:
The combination teaches the first differential input pair (transistor Vin1+ and Vin1- in Fig. 2 of AAPA and tail transistor may be operate as a current source) can be configured to receive a first bias current when the gate terminal of the second input transistor (Vin+) is coupled to the first input terminal  (input terminal Vin) of the operational amplifier (as shown in Fig. 3 of Toyotaka), and receive a second bias current when the gate terminal of the second input transistor is coupled to the gate terminal of the first input transistor; wherein a value of the first bias current is greater than a value of the second bias current.
As per claim 9:
The combination teaches the plurality of differential input pairs further comprise a fourth differential input pair (e.g. transistors Vin3+, Vin3- as shown in Fig. 2 of AAPA) except for a fourth input terminal of the operational amplifier.
However, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention was made to modify the operational amplifier of the combination by adding  two or more similarly switch 101a as Toyotaka taught in Fig. 3 of Toyotaka and being connected to  fourth input terminal of the operational amplifier since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art
As a consequence above, the combination teaches the fourth differential input pair is configured to receive a third bias current (tail transistor may be operated as current source in Fig. 3 of AAPA) when the gate terminal of the second input transistor (Vin1+) is coupled to the first input terminal (Vin terminal) of the operational amplifier, and receive a fourth bias current when the gate terminal of the second input transistor  (Vin1+) is coupled to the gate terminal of the first input transistor (Vin1-); wherein a value of the fourth bias current is greater than a value of the third bias current.
 As per claim 10:
The combination teaches the gate terminal of the second input transistor (Vin1+ in Fig. 2 of AAPA) is coupled to the gate terminal of the first input transistor (Vin1- in Fig. 2 of AAPA) with a voltage difference (potential at the gates  appear different between transistors Vin1+ and Vin1- as can be seen from Fig. 2 of the AAPA, it is noted that the gate terminal of Vin1+ being connected to a capacitor C1 for instance) between the gate terminal of the second input transistor and the gate terminal of the first input transistor.
Insofar as per claim 14 is understood and is rejected in the same manner as discussed above in claim 1.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fig. 1 of the applicant admitted prior art in view of the combination (Toyotaka  (US 20140347129 A1) in view of Fig. 2 of the applicant admitted prior art (hereinafter, AAPA)).
As per claim 15:
Fig. 1 of the AAPA teaches an amplifier circuit comprising amplifiers (IGOP) being connected to RDAC circuit wherein output terminal(s) of RDAC circuit being connected to input(s) terminal of an amplifier (S-OP). 
The combination (Toyotaka in view of Fig. 2 of AAPA) teaches an operational amplifier comprising the first differential amplifier pair.
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to modify the amplifier circuit of Fig.1 of the AAPA by replace the broad operation amplifier (S-OP) of Fig. 1 of AAPA with the teaching operational amplifier that include the first differential pair of the combination in order to provide the benefits of improving gain and performance and stability.
 
 Allowable Subject Matter

Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 call for among others, wherein the gate terminal of the second input transistor is coupled to the gate terminal of the first input transistor through a clamp device.

Response to Arguments

Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843